TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 5, 2016



                                     NO. 03-14-00802-CR


                           Pedro Elizondo Martinez, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTONAND BOURLAND
               MODIFIED AND, AS MODIFIED, AFFIRMED –
                   OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction but that there was error requiring correction. Therefore,

the Court modifies the district court’s judgment of conviction to delete the deadly-weapon

finding. The Court affirms the judgment of conviction as modified. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.